       Case: 1:20-cv-00998-TSB Doc #: 1 Filed: 12/11/20 Page: 1 of 4 PAGEID #: 1




                                                                                          19-20801
                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   COLUMBUS DIVISION


4441 BROADWAY LLC
4441 Broadway
Grove City, Ohio 43123,                        :               CASE NO.: 1:20-CV-998

               Plaintiff,                      :

-vs-                                           :

PEKIN INSURANCE COMPANY                        :               JUDGE:
2505 Court Street
Pekin, Illinois 61558,
                                               :
               Defendant.
                                               :

                                     NOTICE OF REMOVAL

        Defendant, Pekin Insurance Company, by and through its undersigned counsel, hereby

gives notice, pursuant to 28 U.S.C. § 1441 et seq., of the removal of this action from the Court of

Common Pleas for Franklin County, Ohio, Case No. 20CV-11-7225, to the United States District

Court for the Southern District of Ohio (Columbus Division), based on the following:

        1.     Plaintiff filed the instant lawsuit on or about November 6, 2020, alleging Breach of

Contract, Bad Faith “Claims Handling,” and Bad Faith “Denial” as the result of a coverage denial

of its insurance claim.

        2.     28 U.S.C. § 1332(a)(1) provides that district courts shall have original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between citizens of different states.
      Case: 1:20-cv-00998-TSB Doc #: 1 Filed: 12/11/20 Page: 2 of 4 PAGEID #: 2




           3.   The amount in controversy in this case is in excess of $75,000, as evidenced in

Paragraph 12 of Plaintiff’s Complaint.

           4.   Plaintiff’s Complaint satisfies the amount in controversy requirements of 28 U.S.C.

§ 1332(a)(1).

           5.   28 U.S.C. §1441(a) provides in pertinent part that any civil action brought in a state

court of which the district courts of the United States have original jurisdiction may be removed

by the defendant to the district court of the United States for the district and division embracing

the place where such action is pending.

           6.   28 U.S.C. §1332(c)(1) provides in pertinent part that a corporation shall be deemed

to be a citizen of any State in which it has been incorporated and of the State where it has its

principal place of business.

           7.   Upon information and belief, 4441 Broadway LLC is organized under the laws in

the State of Ohio and has its principal place of business in Ohio. The LLC has two members,

Khalid Umar Khan and Muhammad Arif, the former a citizen of Pakistan and the latter an Ohio

citizen.

           8.   Pekin Insurance is not a citizen of Ohio for diversity jurisdiction purposes. Rather,

Pekin is a citizen of Illinois, as it is incorporated in Illinois and has its principal place of business

in Illinois.

           9.   Based on the foregoing diversity of all parties, this matter is subject to the original

jurisdiction of the Court under 28 U.S.C. §1332, and this case may be removed to this Court

pursuant to the provisions of 28 U.S.C. §§1441 and 1446.
     Case: 1:20-cv-00998-TSB Doc #: 1 Filed: 12/11/20 Page: 3 of 4 PAGEID #: 3




       10.     In compliance with 28 U.S.C. §1446(a), Pekin Insurance has also provided written

Notice of Removal to the Court of Common Pleas, Franklin, Ohio, a copy of which is attached to

the Notice of Removal as Exhibit A.

       WHEREFORE, Defendant Pekin Insurance Company respectfully requests that the above-

captioned lawsuit be removed to the United States District Court for the Southern District of Ohio

(Columbus Division).

       Respectfully submitted,


                                             /s/ J. Patrick Schomaker
                                             J. Patrick Schomaker (0076488)
                                             ROLFES HENRY CO., LPA
                                             600 Vine Street, Suite 3600
                                             Cincinnati, Ohio 45202
                                             (513) 579-0080 – Telephone
                                             (513) 579-0222 – Facsimile
                                             pschomaker@rolfeshenry.com
                                             Attorney for Defendant, Pekin Insurance
      Case: 1:20-cv-00998-TSB Doc #: 1 Filed: 12/11/20 Page: 4 of 4 PAGEID #: 4




                                CERTIFICATE OF SERVICE

        I hereby certify the foregoing Notice of Removal was filed electronically with the Court

this 11th day of December 2020, and below-listed counsel was served electronically by the Court,

thereafter.

        Kerri L. Keller, Esq.
        Brouse McDowell
        388 South Main Street, Suite 500
        Akron, Ohio 44311
        Attorney for Plaintiff, 4441 Broadway, LLC



                                            /s/ J. Patrick Schomaker
                                            J. Patrick Schomaker (0076488)
